United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1565
                                   ___________

Cliff Ambrose, Jr.,                   *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of South Dakota.
John Schultz; Dave Hunter; Daniel J.  *
Nichols; Mary Lou Jergensen;          *      [UNPUBLISHED]
Barb Boldt,                           *
                                      *
            Appellees.                *
                                 ___________

                             Submitted: February 2, 2007
                                Filed: February 7, 2007
                                 ___________

Before RILEY, MAGILL, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

      Cliff Ambrose appeals the district court’s1 dismissal of his 42 U.S.C. § 1983
action against South Dakota parole board members, parole agents, and a prison
counselor, alleging constitutional violations resulting from the revocation of a
suspended sentence. Upon de novo review of the district court’s dismissal of the
complaint, see Carter v. Arkansas, 392 F.3d 965, 968 (8th Cir. 2004) (de novo review


      1
        The Honorable Lawrence L. Piersol, United States District Judge for the
District of South Dakota.
standard), we hold that each defendant is entitled to absolute immunity, and
accordingly, we affirm. See Figg v. Russell, 433 F.3d 593, 597-98 & n.1 (8th Cir.
2006) (where plaintiff brought § 1983 claim against South Dakota parole board
members, parole agent, and prison staffers, alleging her constitutional rights were
violated as result of her incarceration upon parole board’s revocation of her suspended
sentence, affirming district court’s dismissal with prejudice on ground that each
defendant was entitled to absolute immunity).

        Although Ambrose’s claim challenging the revocation of his suspended
sentence was not based on a decision regarding parole per se, absolute immunity still
attached to the parole board members’ relevant decisions because they were acting
within their powers and in their official capacities. See id. at 598 & n.2 (if notice is
given, parole board may subject release on suspended sentence to reasonable
conditions in addition to those imposed by sentencing court; parole board acted within
its power when it imposed parole conditions on suspended-sentence release and when
it revoked suspended sentence for violation; parole board members were entitled to
absolute immunity even if constitutional violation occurred, so long as board acted
within its powers, which included making decisions related to suspended sentences).
The parole agents sued by Ambrose are likewise entitled to absolute immunity. See
id. at 599-600 (where plaintiff apparently sued parole agent for participating in alleged
due process violation, and agent’s only function was to offer plaintiff agreement
containing terms and conditions of release on suspended sentence, claim against agent
was essentially same as claim against parole board members, and agent’s function was
“so associated with the function of the Parole Board that he, too, [was] cloaked in
absolute immunity”). Finally, even if Ambrose asserted a cognizable claim against
the prison counselor, she too is entitled to absolute immunity. See id. at 598-99
(prison employee held entitled to absolute immunity for plaintiff’s § 1983 claim based
on fact of confinement and conditions related thereto).




                                          -2-
      The judgment is affirmed. See 8th Cir. R. 47B. We also deny Ambrose’s
pending motions on appeal.
                     ______________________________




                                    -3-